Exhibit 10.3

 

EXECUTION COPY

 

AMENDMENT NO. 29

 

TO THE

 

UPS RETIREMENT PLAN

 

WHEREAS, United Parcel Service of America, Inc. (“UPS”) and its affiliated
corporations established the UPS Retirement Plan (“Plan”) for the benefit of its
employees, in order to provide benefits to those employees upon their
retirement, disability, or death, effective as of September 1, 1961; and

 

WHEREAS, the Plan, as adopted and amended from time to time, was amended and
restated in its entirety, effective as of January 1, 1976 to comply with the
Employee Retirement Income Security Act of 1974; and

 

WHEREAS, the Plan has been amended on a number of occasions since January 1,
1976, the most recent being Amendment No. 28; and

 

WHEREAS, this amendment to the Plan is adopted to account for certain provisions
of the Economic Growth and Tax Relief Reconciliation Act of 2001 by providing
that the automatic cash-out provisions of the Plan are limited to vested accrued
benefits, the present value of which is less than $1,000.

 

NOW THEREFORE, pursuant to the authority vested in the Board of Directors by
Section 7.1 of the Plan, the UPS Retirement Plan is hereby amended as follows:

 

1. Section 5.3(g), Cash-Out of Benefits, is hereby amended effective as of March
1, 2005 by adding the following new sentence immediately following the first
sentence to read as follows:

 

Provided however, that if the Present Value of such benefit is $1,000 or
greater, no such payment shall be made after March 1, 2005.

 

2. Section 5.5(e), Qualified Joint and Survivor (Husband and Wife) Preretirement
Survivor Benefit, is hereby amended effective March 1, 2005 by adding the
following new sentence immediately following the first sentence to read as
follows:

 

Provided however, that if the Present Value of such benefit is $1,000 or
greater, no such payment shall be made after March 1, 2005.

 

3. Except as otherwise provided, this amendment shall be effective as of March
1, 2005.

 



--------------------------------------------------------------------------------

4. Except as amended herein, the Plan as in effect before this Amendment No. 29
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc. based upon action by its Board of Directors on this 21st day of
March, 2005, has caused this Amendment No. 29 to be adopted.

 

ATTEST:

     

UNITED PARCEL SERVICE OF AMERICA, INC.

/s/    ALLEN E. HILL               /s/    MICHAEL L. ESKEW        

Allen E. Hill

Secretary

     

Michael L. Eskew

Chairman

 